ORDER
PER CURIAM.
K.J.D., Sr. (Father) appeals from a judgment terminating parental rights to his four sons, K.J.D., Jr., D.A.D., H.J.D., and J.A.D. Upon review of the record, we find the judgment is supported by clear, cogent, and convincing evidence of Father’s abandonment of the children, and that the trial court did not abuse its discretion in denying Father’s motion for continuance. The parties have been provided with a Memorandum explaining the reasons for our decision to affirm the judgment, because a published opinion would have no precedential value.
Affirmed. Rule 84.16(b).